IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 119 MM 2018
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 RAUL ROMERO MATOS,                           :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Motion for Leave to File Amicus

Curiae Brief is GRANTED, and the Petition for Allowance of Appeal, treated as a Petition

for Review, is DENIED.